,,.          -.                                                                                                              -·~   ...··-·-------
      AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case                                                   Fil~E,O
                                               UNITED STATES DISTRICT Co                                               JAN 10 2019       -
                                                    SOUTHERN DISTRICT OF CALIFORNI                      _
                                                                                                                                   ~
                                                                                                             CLERK US DISTR1C: COURT
                                                                                                        I SOUTHERN DISTRICT OF t;ALIFORNIA
                     UNITED STATES OF AMERICA                               JUDGMENT IN A tltJMINAJ, CASW,, _]_DEF'UI~
                                          v.
                         Craig Vincent Dallessandro                            Case Number:         18-cr-04890-WVG

                                                                            Cassandra Lucinda Lo£eZ
                                                                            Defendant's Attorney
      REGISTRATION NO.                    72678298
      D -
      The Defendant:

      IZI    pleaded guilty to count(s)          1 of Superseding Misdemeanor Information

      D      was found guilty on count(s)
          after a olea of not guiltv.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
      Title & Section                          Nature of Offense                                                              Number(s)
      8: 1325; 18:3                            Accessory to an Illegal Entry (Misdemeanor)                                       ls




             The defendant is sentenced as provided in pages 2 through                3            of this judgment.


       D     The defendant has been found not guilty on count(s)

       1Z1   Count(s)   1- 2 of Underlying Information                are   dismissed on the motion of the United States.

       IZI    Assessment : $1 O



       IZI    See fine page           D Forfeiture pursuant to order filed                                                , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
      any material change in the defendant's economic circumstances.

                                                                            January 8. 2019
                                                                            Date of Imposition of Sentence

                                                                                    ~~;{/ ~--
                                                                            HON. WILLIAM V. GALLO
                                                                            UNITED STATES MAGISTRATE JUDGE



                                                                                                                           18-cr-04890-WVG
      -..
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                     Craig Vincent Dallessandro                                          Judgment-   Pagef,of~
CASE NUMBER:                   18-cr-04890-WVG

                                                         IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 45 Days




 D          Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D          The court makes the following recommendations to the Bureau of Prisons:




 D          The defendant is remanded to the custody of the United States Marshal.

 ~          The defendant shall surrender to the United States Marshal for this district:
            ~    at    12:00                      P.M.             on 1/11/2019
            D    as notified by the United States Marshal.

            The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
            Prisons:
            D    on or before
            D    as notified by the United States Marshal.
            D     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

 I have executed this judgment as follows:

            Defendant delivered on                                            to

 at     ~~~~~~~~~~~~
                                                , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                           By                   DEPUTY UNITED STATES MARSHAL



                                                                                                     18-cr-04890-WVG
   --
AO 245S       Judgment in Criminal Case
              Sheet 5 - Criminal Monetary Penalties

                                                                                                    Judgment -   Page   3      of   3
 DEFENDANT: Craig Vincent Dallessandro                                                       a
 CASE NUMBER: 18-cr-04890-WVG
                                                                     FINE

          The defendant shall pay a fine in the amount of            $1,000.00           unto the United States of America.




           This sum shall be paid __ immediately.
                                   x as follows:


           Pay a fine in the amount of$1,000 through the Clerk, U.S. District Court. Payment of fine shall be forthwith. The
           defendant shall pay the fine over a period of 1 year in monthly installments. These payment schedules do not
           foreclose the United States from exercising all legal actions, remedies, and process available to it to collect the
           fine judgment at any time. Until fine has been paid, the defendant shall notify the Clerk of the Court and the
           United States Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty
           (30) days after the change occurs.




          The Court has determined that the defendant does not         have the ability to pay interest. It is ordered that:

   ~ The interest requirement is waived.


            The interest is modified as follows:




                                                                                                   l 8-cr-04890-WVG
